Exhibit 99.4 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Cablevision Systems Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-71965 and 333-165887) on Form S-3 and in the registration statements (Nos. 333-79485, 333-57924, 033-36282-99, 333-41349-99, 333-57922, 333-134260, 333-159451 and 333-134259) on Form S-8 of Cablevision Systems Corporation of our report dated February 16, 2011, except for the effects of the AMC Networks Inc. discontinued operation discussed in Note 7, as to which the date is October 31, 2011, with respect to the consolidated balance sheets of Cablevision Systems Corporation and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ deficiency and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2010 and the related financial statement schedules listed in Item 15(a)(2), and our report dated February 16, 2011, with respect to the effectiveness of internal control over financial reporting as of December 31, 2010, which reports appear in this combined current report on Form 8-K of Cablevision Systems Corporation and CSC Holdings, LLC dated October 31, 2011. /s/ KPMG LLP Melville, New York October 31, 2011
